Per Curiam:
The evidence was undoubtedly weak to prove the ownership of this money. There was no positive proof bearing upon this question; but there was a chain of circumstances clearly proved, and not disputed, which render it extremely probable that the money in question had been buried, where it was found, by George Warren, the former owner or occupier of the property. Piad it been found while he remained upon the property, the case would have been much clearer; but it was not found until after his death, and after the premises had been occupied by other tenants for some years. Neither of them claim it, however, and, in view of Warren’s aversion to banks, and his known way of hiding and secreting his money, we are not surprised that the jury found him to have been the owner of it. It is true, the finder of money has title to it against all the world except the true owner; yet we cannot say there was not evidence of *415Warren’s title to submit to the jury, and their verdict is in accordance with all the probabilities of the case.
Judgment affirmed.